710 S.E.2d 6 (2011)
In the Matter of DISTRICT COURT ADMINISTRATIVE ORDER.
No. 216PA11.
Supreme Court of North Carolina.
June 15, 2011.
Jonathan M. David, District Attorney, for State of N.C.
Judge Jerry A. Jolly, Judge, Bolivia, for Jolly, Jerry A. (Hon.).
Coy E. Brewer, Fayetteville, for Jolly, Jerry A. (Hon.).

ORDER
Upon consideration of the petition filed by State of NC on the 2nd of June 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by State of NC on the 2nd of June 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is *7 hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by State of NC on the 2nd of June 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Brunswick County:
"Denied by order of the Court in conference, this the 15th of June 2011."
PARKER, C.J. and MARTIN, J., recused.